In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

* * * * * * * * * * * * * * * * * * * * **
VALENTE C SANCHEZ,                       *           No. 11-649V
                                         *           Special Master Christian J. Moran
                    Petitioner,          *
                                         *           Filed: August 19, 2014
v.                                       *
                                         *           Attorneys’ fees and costs; award
SECRETARY OF HEALTH                      *           in the amount to which
AND HUMAN SERVICES,                      *           respondent does not object.
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * * **

Diana S. Sedar, Maglio, Christopher & Toale, PA, for Petitioner;
Darryl R. Wishard, U.S. Department of Justice, Washington, D.C., for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On August 11, 2014, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request $ 32,500.00, an amount to which respondent does not object.
The Court awards this amount.

       On October 6, 2011, Valente C. Sanchez filed a petition for compensation
alleging that the influenza vaccine, which she received on March 15, 2010, caused
him to suffer Guillain-Barré syndrome (“GBS”). Petitioner received compensation
based upon the parties’ stipulation. Decision, filed Aug. 18, 2014. Because

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
petitioner received compensation, she is entitled to an award of attorneys’ fees and
costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $32,500.00 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

         A lump sum of $32,500.00 in the form of a check made payable to
         petitioner, Valente C. Sanchez, and petitioner’s attorney, Diana S.
         Sedar, for attorneys’ fees and other litigation costs available under
         42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2